DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see second paragraph, sole page of the remarks, filed 11 January 2022, with respect to claim 39 have been fully considered and are persuasive. Therefore, the rejections of claims 39 and 41 (which depends from 39) have been withdrawn. 

Reasons for Allowance
Claims 23-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 23-38: Each of said claims were indicated allowable in the last office action mailed 12 October 2021 for reasons described therein and are not repeated herein for brevity.
As to claim 39: The prior art of record does not disclose or render obvious to the skilled artisan a method for production of a magnetic circuit device for a magnetically-inductive flow measuring device wherein the magnetic circuit device is made only from sheet material and bending the at least one sheet element to form the magnetic circuit device from only (emphasis added) said at least one (emphasis added) sheet element in a bending step, when considered in combination with the other limitations recited in the instant claim.
only said at least one sheet element in a bending step.
As to claims 40 and 41: The claims depend directly from claim 39 and accordingly each is also indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856